Citation Nr: 0329161	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-15 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a head concussion and 
dizziness.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 until June 
1979.

This case is before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2001 adverse 
action by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Nashville, Tennessee (hereinafter RO).  

In December 2002, a hearing was held before Bettina S. 
Callaway, who is the Veterans Law Judge making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  


REMAND

Based upon its review of the record, the Board concludes that 
additional development is necessary.  Given a recent decision 
of the United States Court of Appeals for the Federal Circuit 
that invalidated 38 C.F.R. § 19.9(a)(2), however, this 
development must be accomplished by remand.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Therefore, in order to assist the veteran 
in the development of his appeal and to ensure due process, 
this case must be REMANDED for the following development:

1.	The veteran must be afforded a 
magnetic resonance imaging (MRI) test of 
his head.

2.	Once the veteran has received an 
MRI test, and once all corresponding 
reports associated with the MRI test 
have been associated with the claims 
folder, the veteran should be accorded a 
VA examination by the appropriate 
physician to determine the nature and 
severity of any head injury, including 
head concussion and dizziness, that may 
be present.  The claims folder and copy 
of this remand must be made available to 
the examiner prior to the examination.  
The examiner should review all 
examination reports, including but not 
limited to the veteran's service records 
and the VA examination reports.  (See VA 
examination report dated in March 2001, 
tabbed on the left with a yellow flag.)  
The pertinent service medical records 
are contained in a manila envelope 
located at the back of the claims folder 
and marked as "Service Department 
Records Envelope."

3.	The examiner is requested to 
express an opinion as to whether the 
veteran currently has a head injury, 
including head concussion and dizziness.  
If so, an opinion is requested to 
determine whether it is etiologically 
related to the accident and resulting 
head injury that the veteran suffered in 
service.  (See Service Medical Records, 
February 1976.)  The examiner should 
review the results of any testing prior 
to reaching a conclusion and should 
indicate this in his or her report.  

In addition, it would be helpful to the 
Board if the examiner's opinions used 
the language "unlikely," "as likely as 
not" or "likely."  (The term, "as 
likely as not," does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically sound 
to find in favor of the examiner's 
conclusion as it is to find against it.)  
All conclusions should be supported by 
citation to clinical findings of record.  
In addition, the examiner should provide 
complete rationale for all conclusions 
reached. 

4.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) as well as 38 U.S.C.A. §§ 
5102, 5102 and 5103A (West 2002) and 38 
C.F.R. § 3.159 (2003), and any other 
applicable legal precedent.  This 
includes informing the veteran of the 
time he has in which to submit additional 
evidence.

5.		To the extent the claim on appeal 
remains denied, the veteran should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on his claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including the reports from the 
examination requested above and the VCAA.  
An appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO


 to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



